ON REHEARING. Hughes, J. It is insisted that there is error in the opinion heretofore delivered in this cause, based on a mistake of fact, in this, that the court stated in the opinion that the assessment list, on which the forfeiture for taxes was declared, should have been returned to the clerk’s office on or before the first Monday in June, 1883, and was not returned till the 20th of June. That the time for filing the assessment list for 1883, which was fixed by section sixty-five of the revenue act of 1883 (p. 237, Acts of 1883), was on or before the first Monday in June, but by section 226, p. 293, Acts of 1883, the time had been extended fifteen days for filing the assessment list for that year. This is true, and it escaped the attention of the writer, as the counsel for appellee stated in their brief that the assessment list should have been filed by the first Monday, but was not filed till the 20th of June. The extension applied only to the year 1883, and was not therefore carried into the Digest. But the question still is, was this assessment filed in time to be within the requirement of the statute, which is mandatory and was intended to protect the rights of the tax-payer ? The first Monday of June in 1883 was the fourth day of the month. The extension of fifteen days which applied also to the time for the meeting of the board of equalization, made the day for the return of the assessment and the meeting of the board of equalization in the year 1883 the 19th day of June. The assessment list was not returned to the clerk’s office till the 20th of that month. As stated in the opinion,- the board of equalization could, under the statute, have continued in session two weeks, but not longer, and was not required to continue so long in session. Under the statute the tax-payer had the right of appeal from any action of the board of equalization. There is no evidence in the record that the board was in session after the 19th of June. Besides, the time within which the tax-payer might make his application to the board to have his assessment corrected, or adjusted, and appeal from its action, if he saw fit, could not be shortened by the failure of the assessor to return his assessment within the time required by law. If it could be shortened one day, why not until he would be deprived of all but one day, within which to assert his rights ? The principle applied to the facts stated in the opinion applies to the state of facts we are considering here. The motion for reconsideration is therefore denied.